Exhibit 10.30
 
CONVERTIBLE PROMISSORY NOTE
 

Effective Date: February 12, 2015 
U.S. $180,000.00



FOR VALUE RECEIVED, National Automation Services, Inc., a Nevada corporation
(“Borrower”), promises to pay to Typenex Co-Investment, LLC, a Utah limited
liability company, or its successors or assigns (“Lender”), $180,000.00 and any
interest, fees, and charges in accordance with the terms set forth herein. This
Convertible Promissory Note (this “Note”) is issued and made effective as of
February 12, 2015 (the “Effective Date”).
 
The purchase price for this Note is $125,000.00 (the “Purchase Price”) payable
by wire transfer. The initial Outstanding Balance of this Note shall include the
Purchase Price, a $50,000.00 original issue discount (“OID”), and $5,000.00 to
cover Lender’s legal fees, accounting costs, due diligence, monitoring and other
transaction costs incurred in connection with the purchase and sale of this Note
(the “Transaction Expense Amount”). This Note shall be due and payable on the
date that is six (6) months from the Effective Date (the “Maturity Date”). For
purposes hereof, the term “Purchase Price Date” means the date the Purchase
Price is delivered by Lender to Borrower. Certain capitalized terms used herein
are defined in Section 21 below.
 
1.           Prepayment; Interest.
 
1.1.           No interest shall accrue on the Outstanding Balance of this Note
unless and until an Event of Default occurs. Immediately following the
occurrence of any Event of Default, interest shall automatically accrue on the
Outstanding Balance beginning on the date the applicable Event of Default
occurred at an interest rate equal to the lesser of 18% per annum or the maximum
rate permitted under applicable law (“Default Interest”).
 
1.2.           Borrower may repay this Note at any time as set forth in this
Section 1.2. This Note shall be deemed paid in full if Borrower pays to Lender
the sum of $155,000.00 on or before the date that is 90 days from the Purchase
Price Date (meaning Borrower would receive a $25,000.00 discount) (the
“Prepayment Opportunity Date”). If Borrower does not repay the entire
Outstanding Balance of this Note on or before the Prepayment Opportunity Date,
it shall receive no prepayment discount and must pay the entire Outstanding
Balance of this Note in full on or before the Maturity Date.
 
2.           Conversion. Lender has the right at any time following an Event of
Default, at its election, to convert (each instance of conversion is referred to
herein as a “Conversion”) all or any part of the Outstanding Balance of this
Note into shares (“Conversion Shares”) of fully paid and non-assessable Common
Stock as per the following conversion formula: the number of Conversion Shares
equals the amount being converted (the “Conversion Amount”) divided by the
Conversion Price. Conversion notices, in the form attached hereto as Exhibit A
(a “Conversion Notice”), under this Note may be effectively delivered to
Borrower by any method of Lender’s choice (including but not limited to
facsimile, email, mail, overnight courier, or personal delivery), and all
Conversions shall be cashless and not require further payment from Lender. If no
objection is delivered from Borrower to Lender regarding any variable or
calculation of the Conversion Notice within 24 hours of delivery of the
Conversion Notice, Borrower shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such Conversion Notice and waived
any objection thereto. Borrower shall deliver the Conversion Shares from any
Conversion to Lender within three (3) Trading Days of Lender’s delivery of the
Conversion Notice to Borrower (the “Delivery Date”).
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Conversion Delays. If Borrower fails to deliver Conversion Shares
in accordance with the timeframes stated in Section 2, Lender, at any time prior
to selling all of those Conversion Shares, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares, with a
corresponding increase to the Outstanding Balance (any returned Conversion
Amount will tack back to the Purchase Price Date). In addition, for each
Conversion, in the event that Conversion Shares are not delivered by the
Delivery Date, a late fee equal to the greater of (i) $500.00 per day and (ii)
2% of the applicable Conversion Share Value rounded to the nearest multiple of
$100.00 (but in any event the cumulative amount of such late fees for each
Conversion shall not exceed 200% of the applicable Conversion Share Value) will
be assessed for each day after the Delivery Date until Conversion Share delivery
is made; and such late fee will be added to the Outstanding Balance (such fees,
the “Conversion Delay Late Fees”). For illustration purposes only, if Lender
delivers a Conversion Notice to Borrower pursuant to which Borrower is required
to deliver 50,000 Conversion Shares to Lender and on the Delivery Date such
Conversion Shares have a Conversion Share Value of $20,000.00 (assuming a
Closing Trade Price on the Delivery Date of $0.20 per share of Common Stock),
then in such event a Conversion Delay Late Fee in the amount of $500.00 per day
(the greater of $500.00 per day and $20,000.00 multiplied by 2%, which is
$400.00) would be added to the Outstanding Balance of this Note until such
Conversion Shares are delivered to Lender. For purposes of this example, if the
Conversion Shares are delivered to Lender twenty (20) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $10,000.00 (20 days multiplied by $500.00 per day).
If the Conversion Shares are delivered to Lender one hundred (100) days after
the applicable Delivery Date, the total Conversion Delay Late Fees that would be
added to the Outstanding Balance would be $40,000.00 (100 days multiplied by
$500.00 per day, but capped at 200% of the Conversion Share Value).
 
4.           Reservation of Shares. Until all of Borrower’s obligations
hereunder are paid and performed in full, Borrower will reserve from its
authorized and unissued Common Stock to provide for the issuance of Common Stock
upon the full conversion of this Note. Borrower will at all times reserve at
least three times the number of shares of Common Stock necessary to convert the
total Outstanding Balance of this Note as of any given date (the “Share
Reserve”), but in no event shall less than 300,000 shares of Common Stock be
reserved for such purpose (the “Transfer Agent Reserve”). Borrower further
agrees that it will cause its transfer agent to immediately add shares of Common
Stock to the Transfer Agent Reserve in increments of 100,000 shares as and when
requested by Borrower or Lender in writing from time to time, provided that such
incremental increases do not cause the Transfer Agent Reserve to exceed the
Share Reserve. In furtherance thereof, from and after the date hereof and until
such time that this Note has been paid in full, Borrower shall require its
transfer agent to reserve for the purpose of issuance to Lender pursuant to
conversions under this Note a number of shares of Common Stock equal to the
Transfer Agent Reserve. Borrower shall further require its transfer agent to
hold such shares of Common Stock exclusively for the benefit of Lender and to
issue such shares to Lender promptly upon Lender’s delivery of a conversion
notice under this Note.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Borrower Representations and Warranties. Borrower represents and
warrants to Lender that, as of the date hereof: (i) Borrower is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation and has the requisite corporate power to own its
properties and to carry on its business as now being conducted; (ii) Borrower is
duly qualified as a foreign corporation to do business and is in good standing
in each jurisdiction where the nature of the business conducted or property
owned by it makes such qualification necessary; (iii) Borrower has registered
its Common Stock under Section 12(g) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”), and is obligated to file reports pursuant to
Section 13 or Section 15(d) of the 1934 Act; (iv) this Note and the transactions
contemplated hereby have been duly and validly authorized by Borrower; (v) this
Note has been duly executed and delivered by Borrower and constitutes the valid
and binding obligation of Borrower enforceable in accordance with its terms,
subject as to enforceability only to general principles of equity and to
bankruptcy, insolvency, moratorium, and other similar laws affecting the
enforcement of creditors’ rights generally; (vi) the execution and delivery of
this Note by Borrower, the issuance of Conversion Shares in accordance with the
terms hereof, and the consummation by Borrower of the other transactions
contemplated by this Note do not and will not conflict with or result in a
breach by Borrower of any of the terms or provisions of, or constitute a default
under (a) Borrower’s formation documents or bylaws, each as currently in effect,
(b) any indenture, mortgage, deed of trust, or other material agreement or
instrument to which Borrower is a party or by which it or any of its properties
or assets are bound, including any listing agreement for the Common Stock except
as herein set forth, or (c) to Borrower’s knowledge, any existing applicable
law, rule, or regulation or any applicable decree, judgment, or order of any
court, United States federal or state regulatory body, administrative agency, or
other governmental body having jurisdiction over Borrower or any of Borrower’s
properties or assets; (vii) no authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders or any lender of Borrower is required to
be obtained by Borrower for the issuance of this Note or the Conversion Shares
to Lender, except such authorizations, approvals and consents that have been
obtained; (viii) none of Borrower’s filings with the SEC contained, at the time
they were filed, any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading; (ix) Borrower has filed all reports, schedules, forms, statements
and other documents required to be filed by Borrower with the SEC under the 1934
Act on a timely basis or has received a valid extension of such time of filing
and has filed any such report, schedule, form, statement or other document prior
to the expiration of any such extension; (x) Borrower is not, nor has it ever
been, a “Shell Company,” as such type of “issuer” is described in Rule 144(i)(1)
under the 1933 Act; (xi) with respect to any brokerage commissions, placement
agent or finder’s fees or similar payments that will or would become due and
owing by Borrower to any person or entity as a result of this Note or the
transactions contemplated hereby (“Broker Fees”), any such Broker Fees will be
made in full compliance with all applicable laws and regulations and only to a
person that is a registered investment adviser or registered broker-dealer;
(xii) Lender shall have no obligation with respect to any such Broker Fees or
with respect to any claims made by or on behalf of other persons or entities for
fees of a type contemplated herein that may be due in connection with the
transactions contemplated hereby and Borrower shall indemnify and hold harmless
each of Lender, Lender’s employees, officers, directors, stockholders, managers,
agents, and partners, and their respective affiliates, from and against all
claims, losses, damages, costs (including the costs of preparation and
attorneys’ fees) and expenses suffered in respect of any such claimed or
existing fees; and (xiii) Borrower has performed due diligence and background
research on Lender and its affiliates including, without limitation, John M.
Fife, and, to its satisfaction, has made inquiries with respect to all matters
Borrower may consider relevant to the undertakings and relationships
contemplated by this Note including, among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC; SEC
Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Borrower, being aware of the matters
described in the foregoing clause (xiii), acknowledges and agrees that such
matters, or any similar matters, have no bearing on the transactions
contemplated by this Note and covenants and agrees it will not use any such
information as a defense to performance of its obligations under this Note or in
any attempt to avoid, modify or reduce such obligations.
 
6.           Borrower Covenants. Until all of Borrower’s obligations hereunder
are paid and performed in full, or within the timeframes otherwise specifically
set forth below, Borrower shall comply with the following covenants: (i) so long
as Lender beneficially owns this Note or any Conversion Shares and for at least
twenty (20) Trading Days thereafter, Borrower shall file all reports required to
be filed with the SEC pursuant to Sections 13 or 15(d) of the 1934 Act, and
shall take all reasonable action under its control to ensure that adequate
current public information with respect to Borrower, as required in accordance
with Rule 144, is publicly available, and shall not terminate its status as an
issuer required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would permit such termination; (ii) the Common
Stock shall be listed or quoted for trading on any of (a) NYSE, (b) NASDAQ, (c)
OTCQX, or (d) OTCQB; (iii) Borrower shall use the net proceeds received from
this Note for working capital and general corporate purposes only; and (iv) when
issued, each of the Conversion Shares will be validly issued, fully paid for and
non-assessable, free and clear of all liens, claims, charges and encumbrances.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Default.
 
7.1.           Events of Default. The occurrence of any of the following events
shall be an event of default under this Note (each, an “Event of Default”);
provided, however, that the occurrence of an event described in Section 7.1(iii)
– (xv) shall not be considered an Event of Default if such event is cured within
ten (10) Trading Days of its occurrence: (i) Borrower shall fail to pay any
principal, interest, fees, charges, or any other amount when due and payable
hereunder; or (ii) Borrower shall fail to deliver any Conversion Shares in
accordance with the terms hereof; or (iii) a receiver, trustee or other similar
official shall be appointed over Borrower or a material part of its assets and
such appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (iv) Borrower shall become
insolvent or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due, subject to applicable grace periods, if any; or
(v) Borrower shall make a general assignment for the benefit of creditors; or
(vi) Borrower shall file a petition for relief under any bankruptcy, insolvency
or similar law (domestic or foreign); or (vii) an involuntary proceeding shall
be commenced or filed against Borrower; or (viii) Borrower, at any time after
the Effective Date, is not DWAC Eligible; or (ix) Borrower shall default or
otherwise fail to observe or perform any covenant, obligation, condition or
agreement of Borrower contained herein, other than those specifically set forth
in this Section 7.1; or (x) Borrower shall become delinquent (without a valid
extension from the SEC) in its filing requirements as a fully-reporting issuer
registered with the SEC or shall fail to timely file any required quarterly or
annual reports or any other filings that are necessary to enable Lender to sell
Conversion Shares pursuant to Rule 144; or (xi) any representation, warranty or
other statement made or furnished by or on behalf of Borrower to Lender herein
or in connection with the issuance of this Note shall be false, incorrect,
incomplete or misleading in any material respect when made or furnished; or
(xii) Borrower shall fail to maintain the Share Reserve as required pursuant to
Section 4 above; or (xiii) Borrower effectuates a reverse split of its Common
Stock without twenty (20) Trading Days prior written notice to Lender; or (xiv)
any money judgment, writ or similar process shall be entered or filed against
Borrower or any subsidiary of Borrower or any of its property or other assets
for more than $50,000, and shall remain unvacated, unbonded or unstayed for a
period of twenty (20) calendar days unless otherwise consented to by Lender; or
(xv) Borrower shall fail to deliver to Lender original signature pages to this
Note within five (5) Trading Days of the Purchase Price Date.
 
7.2.           Cross Default. A breach or default by Borrower of any covenant or
other term or condition contained in any Other Agreements shall, at the option
of Lender, be considered an Event of Default under this Note, in which event
Lender shall be entitled (but in no event required) to apply all rights and
remedies of Lender under the terms of this Note. For the avoidance of doubt, all
existing and future loan transactions between Borrower and Lender and their
respective affiliates will be cross-defaulted with each other loan transaction
and with all other existing and future debt of Borrower to Lender.
 
 
4

--------------------------------------------------------------------------------

 
 
8.           Remedies. Upon the occurrence of any Event of Default, Borrower
shall within one (1) Trading Day deliver written notice thereof via facsimile,
email or reputable overnight courier (with next day delivery specified) (an
“Event of Default Notice”) to Lender. At any time and from time to time after
the earlier of Lender’s receipt of an Event of Default Notice and Lender
becoming aware of the occurrence of any Event of Default, Lender may accelerate
this Note by written notice to Borrower, with the Outstanding Balance becoming
immediately due and payable in cash at the Mandatory Default Amount.
Notwithstanding the foregoing, at any time following the occurrence of any Event
of Default, Lender may, at its option, elect to increase the Outstanding Balance
by applying the Default Effect (subject to the limitation set forth below) via
written notice to Borrower without accelerating the Outstanding Balance, in
which event the Outstanding Balance shall be increased as of the date of the
occurrence of the applicable Event of Default pursuant to the Default Effect,
but the Outstanding Balance shall not be immediately due and payable unless so
declared by Lender (for the avoidance of doubt, if Lender elects to apply the
Default Effect pursuant to this sentence, it shall reserve the right to declare
the Outstanding Balance immediately due and payable at any time and no such
election by Lender shall be deemed to be a waiver of its right to declare the
Outstanding Balance immediately due and payable as set forth herein unless
otherwise agreed to by Lender in writing). Notwithstanding the foregoing, upon
the occurrence of any Event of Default described in clauses (iii), (iv), (v),
(vi) or (vii) of Section 7.1, the Outstanding Balance as of the date of
acceleration shall become immediately and automatically due and payable in cash
at the Mandatory Default Amount, without any written notice required by Lender.
Additionally, following the occurrence of any Event of Default, Borrower may, at
its option, pay any Conversion in cash instead of Conversion Shares by paying to
Lender on or before the applicable Delivery Date a cash amount equal to the
number of Conversion Shares set forth in the applicable Conversion Notice
multiplied by the highest intra-day trading price of the Common Stock that
occurs during the period beginning on the date the applicable Event of Default
occurred and ending on the date of the applicable Conversion Notice. In
connection with such acceleration described herein, Lender need not provide, and
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and Lender may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and Lender shall have
all rights as a holder of this Note until such time, if any, as Lender receives
full payment pursuant to this Section 8. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
Nothing herein shall limit Lender’s right to pursue any other remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to Borrower’s failure to
timely deliver Conversion Shares upon Conversion of this Note as required
pursuant to the terms hereof.
 
9.           Effect of Certain Events.
 
9.1.           Adjustment Due to Distribution. If Borrower shall declare or make
any distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to Borrower’s stockholders in
cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then Lender shall be entitled, upon any
conversion of this Note after the date of record for determining stockholders
entitled to such Distribution, to receive the amount of such assets which would
have been payable to Lender with respect to the shares of Common Stock issuable
upon such conversion had Lender been the holder of such shares of Common Stock
on the record date for the determination of stockholders entitled to such
Distribution.
 
9.2.           Adjustments for Stock Split. Notwithstanding anything herein to
the contrary, any references to share numbers or share prices shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction.
 
10.           No Offset. Borrower acknowledges that this Note is an
unconditional, valid, binding and enforceable obligation of Borrower not subject
to offset, deduction or counterclaim of any kind. Borrower hereby waives any
rights of offset it now has or may have hereafter against Lender, its successors
and assigns, and agrees to make the payments or conversions called for herein in
accordance with the terms of this Note.
 
 
5

--------------------------------------------------------------------------------

 
 
11.           Ownership Limited to 9.99% of Common Stock Outstanding.
Notwithstanding anything to the contrary contained in this Note, if at any time
Lender shall or would be issued shares of Common Stock, but such issuance would
cause Lender (together with its affiliates) to beneficially own a number of
shares exceeding 4.99% of the number of shares of Common Stock outstanding on
such date (including for such purpose the shares of Common Stock issuable upon
such issuance) (the “Maximum Percentage”), then Borrower must not issue to
Lender shares of the Common Stock which would exceed the Maximum Percentage. For
purposes of this section, beneficial ownership of Common Stock will be
determined pursuant to Section 13(d) of the 1934 Act. The shares of Common Stock
issuable to Lender that would cause the Maximum Percentage to be exceeded are
referred to herein as the “Ownership Limitation Shares”. Borrower will reserve
the Ownership Limitation Shares for the exclusive benefit of Lender. From time
to time, Lender may notify Borrower in writing of the number of the Ownership
Limitation Shares that may be issued to Lender without causing Lender to exceed
the Maximum Percentage. Upon receipt of such notice, Borrower shall be
unconditionally obligated to immediately issue such designated shares to Lender,
with a corresponding reduction in the number of the Ownership Limitation Shares.
Notwithstanding the forgoing, the term “4.99%” above shall be replaced with
“9.99%” at such time as the Market Capitalization is less than $10,000,000.00.
Notwithstanding any other provision contained herein, if the term “4.99%” is
replaced with “9.99%” pursuant to the preceding sentence, such increase to
“9.99%” shall remain at 9.99% until increased, decreased or waived by Lender as
set forth below. By written notice to Borrower, Lender may increase, decrease or
waive the Maximum Percentage as to itself but any such waiver will not be
effective until the 61st day after delivery thereof. The foregoing 61-day notice
requirement is enforceable, unconditional and non-waivable and shall apply to
all affiliates and assigns of Lender.
 
12.           Rights and Remedies Cumulative. All rights, remedies, and powers
conferred in this Note are cumulative and not exclusive of any other rights or
remedies, and shall be in addition to every other right, power, and remedy that
Lender may have, whether specifically granted in this Note, or existing at law,
in equity, or by statute, and any and all such rights and remedies may be
exercised from time to time and as often and in such order as Lender may deem
expedient. The parties acknowledge and agree that upon Borrower’s failure to
comply with the provisions of this Note, Lender’s damages would be uncertain and
difficult (if not impossible) to accurately estimate because of the parties’
inability to predict future interest rates and future share prices, Lender’s
increased risk, and the uncertainty of the availability of a suitable substitute
investment opportunity for Lender, among other reasons. Accordingly, any fees,
charges, and default interest due under this Note are intended by the parties to
be, and shall be deemed, liquidated damages (under Borrower’s and Lender’s
expectations that any such liquidated damages will tack back to the Purchase
Price Date for purposes of determining the holding period under Rule 144). The
parties agree that such liquidated damages are a reasonable estimate of Lender’s
actual damages and not a penalty, and shall not be deemed in any way to limit
any other right or remedy Lender may have hereunder, at law or in equity. The
parties acknowledge and agree that under the circumstances existing at the time
this Note is entered into, such liquidated damages are fair and reasonable and
are not penalties. All fees, charges, and default interest provided for in this
Note are agreed to by the parties to be based upon the obligations and the risks
assumed by the parties as of the Effective Date and are consistent with
investments of this type. The liquidated damages provisions of this Note shall
not limit or preclude a party from pursuing any other remedy available at law or
in equity; provided, however, that the liquidated damages provided for in this
Note are intended to be in lieu of actual damages.
 
 
6

--------------------------------------------------------------------------------

 
 
13.           Arbitration. The parties shall submit all Claims (as defined in
the Arbitration Provisions) arising under this Note or other agreements between
the parties and their affiliates to binding arbitration pursuant to the
arbitration provisions set forth in Exhibit B attached hereto (the “Arbitration
Provisions”). The parties hereby acknowledge and agree that the Arbitration
Provisions are unconditionally binding on the parties hereto and are severable
from all other provisions of this Note. Any capitalized term not defined in the
Arbitration Provisions shall have the meaning set forth in this Note. By
executing this Note, Borrower represents, warrants and covenants that Borrower
has reviewed the Arbitration Provisions carefully, consulted with legal counsel
about such provisions (or waived its right to do so), understands that the
Arbitration Provisions are intended to allow for the expeditious and efficient
resolution of any dispute hereunder, agrees to the terms and limitations set
forth in the Arbitration Provisions, and that Borrower will not take a position
contrary to the foregoing representations. Borrower acknowledges and agrees that
Lender may rely upon the foregoing representations and covenants of Borrower
regarding the Arbitration Provisions.
 
14.           Governing Law. This Note shall be governed by and interpreted in
accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each party consents to and expressly agrees that
exclusive venue for arbitration of any dispute arising out of or relating to
this Note or the relationship of the parties or their affiliates shall be in
Salt Lake County or Utah County, Utah. Without modifying the parties obligations
to resolve disputes hereunder pursuant to the Arbitration Provisions, for any
litigation arising in connection with this Note, each party (a) consents to and
expressly submits to the exclusive personal jurisdiction of any state or federal
court sitting in Salt Lake County, Utah, (b) expressly submits to the exclusive
venue of any such court for the purposes hereof, and (c) waives any claim of
improper venue and any claim or objection that such courts are an inconvenient
forum or any other claim or objection to the bringing of any such proceeding in
such jurisdictions or to any claim that such venue of the suit, action or
proceeding is improper.
 
15.           Calculation Disputes. Notwithstanding the Arbitration Provisions,
in the case of a dispute as to any determination or arithmetic calculation under
this Note, including without limitation, calculating the Outstanding Balance,
Conversion Price, Conversion Shares, or VWAP (collectively, “Calculations”),
Borrower or Lender (as the case may be) shall submit the disputed Calculations
via facsimile or email with confirmation of receipt (a) within two (2) Trading
Days after receipt of the applicable notice giving rise to such dispute to
Borrower or Lender (as the case may be) or (b) if no notice gave rise to such
dispute, at any time after Lender learned of the circumstances giving rise to
such dispute. If Lender and Borrower are unable to agree upon such Calculation
within two (2) Trading Days of such disputed Calculation being submitted to
Borrower or Lender (as the case may be), then Lender shall, within two (2)
Trading Days, submit via facsimile the disputed Calculation to Unkar Systems
Inc. (“Unkar Systems”). Lender shall cause Unkar Systems to perform the
Calculation and notify Borrower and Lender of the results no later than ten (10)
Trading Days from the time it receives such Calculation. Unkar Systems’
determination of the disputed Calculation shall be binding upon all parties
absent demonstrable error. Unkar Systems’ fee for performing such Calculation
shall be paid by the incorrect party, or if both parties are incorrect, by the
party whose Calculation is furthest from the correct Calculation as determined
by Unkar Systems. In the event Borrower is the losing party, no extension of the
Delivery Date shall be granted and Borrower shall incur all effects for failing
to deliver the applicable shares in a timely manner as set forth herein.
Notwithstanding the foregoing, Lender may, in its sole discretion, designate an
independent, reputable investment bank or accounting firm other than Unkar
Systems to resolve any such dispute and in such event, all references to “Unkar
Systems” herein will be replaced with references to such independent, reputable
investment bank or accounting firm so designated by Lender.
 
16.           Attorneys’ Fees and Cost of Collection. In the event of any
arbitration or action at law or in equity to enforce or interpret the terms of
this Note, the parties agree that the party who is awarded the most money shall
be deemed the prevailing party for all purposes and shall therefore be entitled
to an additional award of the full amount of the attorneys’ fees, deposition
costs, and expenses paid by such prevailing party in connection with arbitration
or litigation without reduction or apportionment based upon the individual
claims or defenses giving rise to the fees and expenses. Nothing herein shall
restrict or impair an arbitrator’s or a court’s power to award fees and expenses
for frivolous or bad faith pleading. If (a) this Note is placed in the hands of
an attorney for collection or enforcement prior to commencing arbitration or
legal proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note; or (b) there occurs any
bankruptcy, reorganization, receivership of Borrower or other proceedings
affecting Borrower’s creditors’ rights and involving a claim under this Note;
then Borrower shall pay the costs incurred by Lender for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys’
fees, deposition costs, and disbursements.
 
 
7

--------------------------------------------------------------------------------

 
 
17.           Notices. Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email, or sent by overnight courier. Notices will be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery. A notice may be sent to a party’s last known
address, including the last known address of Borrower set forth in its most
recent SEC filing.
 
18.           Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, Lender has the right to have any
such opinion provided by its counsel. Lender also has the right to have any such
opinion provided by Borrower’s counsel.
 
19.           Time of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Note. If the last day of any time
period stated herein shall fall on a Saturday, Sunday or non-Trading Day, then
such time period shall be extended to the next Trading Day.
 
20.           Assignments. Borrower may not assign this Note without the prior
written consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.
 
21.           Definitions.
 
21.1.           “Common Stock” means shares of Borrower’s common stock, par
value $0.001 per share.
 
21.2.           “Closing Bid Price” and “Closing Trade Price” means the last
closing bid price and last closing trade price, respectively, for the Common
Stock on its principal market, as reported by Bloomberg, or, if its principal
market begins to operate on an extended hours basis and does not designate the
closing bid price or the closing trade price (as the case may be) then the last
bid price or last trade price, respectively, of the Common Stock prior to
4:00:00 p.m., New York time, as reported by Bloomberg, or, if its principal
market is not the principal securities exchange or trading market for the Common
Stock, the last closing bid price or last trade price, respectively, of the
Common Stock on the principal securities exchange or trading market where the
Common Stock is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing bid price or last trade price, respectively, of
the Common Stock in the over-the-counter market on the electronic bulletin board
for the Common Stock as reported by Bloomberg, or, if no closing bid price or
last trade price, respectively, is reported for the Common Stock by Bloomberg,
the average of the bid prices, or the ask prices, respectively, of any market
makers for the Common Stock as reported by OTC Markets Group, Inc., and any
successor thereto. If the Closing Bid Price or the Closing Trade Price cannot be
calculated for the Common Stock on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Trade Price (as the case may be) of
the Common Stock on such date shall be the fair market value as mutually
determined by Lender and Borrower. If Lender and Borrower are unable to agree
upon the fair market value of the Common Stock, then such dispute shall be
resolved in accordance with the procedures in Section 15. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.
 
 
8

--------------------------------------------------------------------------------

 
 
21.3.           “Conversion Factor” means 70%, subject to the following
adjustments. If at any time after the Effective Date, Borrower is not DWAC
Eligible, then the Conversion Factor will automatically be reduced by 5% for all
future Conversions under this Note. If at any time after the Effective Date,
Borrower is not DTC Eligible, then the Conversion Factor will automatically be
reduced by an additional 5% for all future Conversions under this Note. Finally,
in addition to the Default Effect, if any Major Default (other than an Event of
Default for failure to pay the Outstanding Balance on the Maturity Date) occurs
after the Effective Date, the Conversion Factor shall automatically be reduced
for this Note for all future Conversions by 5% for each of the first two (2)
Major Defaults that occur after the Effective Date (for the avoidance of doubt,
each occurrence of any Major Default shall be deemed to be a separate occurrence
for purposes of the foregoing reductions in Conversion Factor, even if the same
Major Default occurs two (2) separate times). For example, the first time
Borrower is not DWAC Eligible, the Conversion Factor for all future Conversions
under this Note thereafter will be reduced from 70% to 65%. Following such
event, the first time Borrower is not DTC Eligible, the Conversion Factor for
all future Conversions under this Note will be reduced from 65% to 60%. By way
of a second example, if Borrower remains DWAC Eligible, but there are two (2)
separate occurrences of a Major Default pursuant to Section 7.1(x), then for
purposes of this example the Conversion Factor for this Note would be reduced
from 70% to 65% for the first such occurrence, and then to 60% for the second
occurrence.
 
21.1.           “Conversion Price” means the Conversion Factor multiplied by the
average of the three (3) lowest Closing Bid Prices in the twenty (20) Trading
Days immediately preceding the applicable Conversion.
 
21.2.           “Conversion Share Value” means the product of the number of
Conversion Shares deliverable pursuant to any Conversion multiplied by the
Closing Trade Price of the Common Stock on the Delivery Date for such
Conversion.
 
21.3.           “Default Effect” means a calculation obtained by multiplying the
Outstanding Balance as of the date the applicable Event of Default occurred by
(i) 10% for each occurrence of any Major Default, or (ii) 5% for each occurrence
of any Minor Default, and then adding the resulting product to the Outstanding
Balance as of the date the applicable Event of Default occurred, with the sum of
the foregoing then becoming the Outstanding Balance under this Note as of the
date the applicable Event of Default occurred; provided that the Default Effect
may only be applied two (2) times hereunder with respect to Major Defaults and
two (2) times hereunder with respect to Minor Defaults; and provided further
that the Default Effect shall not apply to any Event of Default pursuant to
Section 7.1(ii) hereof.
 
21.4.           “DTC” means the Depository Trust Company.
 
21.5.           “DTC Eligible” means, with respect to the Common Stock, that
such Common Stock is eligible to be deposited in certificate form at the DTC,
cleared and converted into electronic shares by the DTC and held in the name of
the clearing firm servicing Lender’s brokerage firm for the benefit of Lender.
 
21.6.           “DTC/FAST Program” means the DTC’s Fast Automated Securities
Transfer program.
 
21.7.           “DWAC” means DTC’s Deposit/Withdrawal at Custodian program.
 
 
9

--------------------------------------------------------------------------------

 
 
21.8.           “DWAC Eligible” means that (i) the Common Stock is eligible at
the DTC for full services pursuant to DTC’s operational arrangements, including
without limitation transfer through DTC’s DWAC system, (ii) Borrower has been
approved (without revocation) by the DTC’s underwriting department, (iii)
Borrower’s transfer agent is approved as an agent in the DTC/FAST Program, (iv)
the Conversion Shares are otherwise eligible for delivery via DWAC; (v)
Borrower’s transfer agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC; and (vi) Borrower has previously
delivered all Conversion Shares to Lender under this Note via DWAC.
 
21.9.           “Major Default” means any Event of Default occurring under
Sections 7.1(i), (x), or (xii) of this Note.
 
21.10.           “Mandatory Default Amount” means the greater of (i) the
Outstanding Balance divided by the Conversion Price on the date the Mandatory
Default Amount is demanded, multiplied by the VWAP on the date the Mandatory
Default Amount is demanded, or (ii) the Default Effect.
 
21.11.           “Market Capitalization” means the product equal to (a) the
average VWAP of the Common Stock for the immediately preceding fifteen (15)
Trading Days, multiplied by (b) the aggregate number of outstanding shares of
Common Stock as reported on Borrower’s most recently filed Form 10-Q or Form
10-K.
 
21.12.            “Minor Default” means any Event of Default that is not a Major
Default.
 
21.13.           “Other Agreements” means, collectively, (a) all existing and
future agreements and instruments between, among or by Borrower (or an
affiliate), on the one hand, and Lender (or an affiliate), on the other hand,
and (b) any financing agreement or a material agreement that affects Borrower’s
ongoing business operations.
 
21.14.           “Outstanding Balance” means the Purchase Price (as defined
below), as reduced or increased, as the case may be, pursuant to the terms
hereof for payment, conversion or otherwise, plus the OID, the Transaction
Expense Amount, accrued but unpaid interest, collection and enforcements costs,
and any other fees or charges (including without limitation late charges)
incurred under this Note.
 
21.15.           “Trading Day” means any day on which the Common Stock is traded
or tradable for any period on the principal securities exchange or other
securities market on which the Common Stock is then being traded.
 
21.16.           “VWAP” means volume weighted average price.
 
[Remainder of Page Intentionally Left Blank]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date set out above.
 

 
BORROWER:
         
National Automation Services, Inc.
         
 
By:
/s/ Robert Chance        Name: Robert Chance      Title: Chief Executive
Officer     





                                     


ACKNOWLEDGED, ACCEPTED AND AGREED:
 
LENDER:
 
Typenex Co-Investment, LLC


By: Red Cliffs Investments, Inc., its Manager
 
 

By:    /s/ John M Fife   John M. Fife, President

                                                   
[Signature Page to Convertible Promissory Note]
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Typenex Co-Investment, LLC
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601


 
Date:                                           
National Automation Services, Inc.
Attn: Robert Chance
8965 S. Eastern Ave., Ste. 120E
Las Vegas, Nevada 89123


CONVERSION NOTICE


The above-captioned Lender hereby gives notice to National Automation Services,
Inc., a Nevada corporation (“Borrower”), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Lender on February 12, 2015 (the
“Note”), that Lender elects to convert the portion of the Outstanding Balance of
the Note set forth below into fully paid and non-assessable shares of Common
Stock of Borrower as of the date of conversion specified below. Such conversion
shall be based on the Conversion Price set forth below. In the event of a
conflict between this Conversion Notice and the Note, the Note shall govern, or,
in the alternative, at the election of Lender in its sole discretion, the Lender
may provide a new form of Conversion Notice to conform to the Note.
 
 
A.
Date of conversion: ____________

 
B.
Conversion #:  ____________

 
C.
Conversion Amount:  ____________

 
D.
Average Closing Bid Price: ____ ( average of 3 lowest Closing Bid Price in the
preceding 20 Trading Days)

 
E.
Conversion Factor: ______ (70%, as may be adjusted per the Note)

 
F.
Conversion Price: ______ (D multiplied by E)

 
G.
Conversion Shares:  _______________ (C divided by F)

 
H.
Remaining Outstanding Balance of Note:  ____________*



 
* Subject to adjustments for corrections, defaults, and other adjustments
permitted by the Note the terms of which shall control in the event of any
dispute between the terms of this Conversion Notice and such Note.
 


Please transfer the Conversion Shares electronically (via DWAC) to the following
account:

 
 

Broker:        Address:       DTC#:          Account #:              Account
Name:            

 


To the extent the Conversion Shares are not able to be delivered to the Lender
electronically via the DWAC system, please deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Conversion
Notice (by facsimile transmission or otherwise) to:
_____________________________________
_____________________________________
_____________________________________




[Signature page follows]


 
 

--------------------------------------------------------------------------------

 
 

 
Sincerely,
         
Typenex Co-Investment, LLC
         
By: Red Cliffs Investments, Inc., its Manager
         
 
By:
        John M. Fife, President  



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


ARBITRATION PROVISIONS


1.      Dispute Resolution. For purposes of this Exhibit B, the term “Claims”
means any disputes, claims, demands, causes of action, liabilities, damages,
losses, or controversies whatsoever arising from related to or connected with
the transactions contemplated in the Note and any communications between the
parties related thereto, including without limitation any claims of mutual
mistake, mistake, fraud, misrepresentation, failure of formation, failure of
consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Note or any of the other
transaction documents. The term “Claims” specifically excludes a dispute over
Calculations (as defined in the Note). The parties hereby agree that the
arbitration provisions set forth in this Exhibit B (“Arbitration Provisions”)
are binding on the parties hereto and are severable from all other provisions in
the Note or any of the other transaction documents. As a result, any attempt to
rescind the Note or declare the Note or any other transaction document invalid
or unenforceable for any reason is subject to these Arbitration Provisions.
These Arbitration Provisions shall also survive any termination or expiration of
the Note.
 
2.      Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted in Salt Lake County,
Utah or Utah County, Utah and pursuant to the terms set forth in these
Arbitration Provisions. The parties agree that the award of the arbitrator shall
be final and binding upon the parties; shall be the sole and exclusive remedy
between them regarding any Claims, counterclaims, issues, or accountings
presented or pleaded to the arbitrator; and shall promptly be payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Any costs or fees, including without limitation attorneys’ fees,
incident to enforcing the arbitrator’s award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement. The
award shall include Default Interest (as defined in the Note) both before and
after the award. Judgment upon the award of the arbitrator will be entered and
enforced by a state court sitting in Salt Lake County, Utah. The parties hereby
incorporate herein the provisions and procedures set forth in the Utah Uniform
Arbitration Act, U.C.A. § 78B-11-101 et seq. (as amended or superseded from time
to time, the “Arbitration Act”). Pursuant to Section 105 of the Arbitration Act,
in the event of conflict between the terms of these Arbitration Provisions and
the provisions of the Arbitration Act, the terms of these Arbitration Provisions
shall control.
 
3.      Arbitration Proceedings. Arbitration between the parties will be subject
to the following procedures:
 
3.1.         Pursuant to Section 110 of the Arbitration Act, the parties agree
that a party may initiate Arbitration by giving written notice to the other
party (“Arbitration Notice”) in the same manner that notice is permitted under
Section 17 of the Note; provided, however, that the Arbitration Notice may not
be given by email or fax. Arbitration will be deemed initiated as of the date
that the Arbitration Notice is deemed delivered under Section 17 of the Note
(the “Service Date”). After the Service Date, information may be delivered, and
notices may be given, by email or fax pursuant to Section 17 of the Note. The
Arbitration Notice must describe the nature of the controversy, the remedies
sought, and the election to commence Arbitration proceedings. All Claims in the
Arbitration Notice must be pleaded consistent with the Utah Rules of Civil
Procedure.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2.          Within ten (10) calendar days after the Service Date, Investor
shall select and submit to Borrower the names of three arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three designated persons hereunder are
referred to herein as the “Proposed Arbitrators”). For the avoidance of doubt,
each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within ten (10) calendar days after Investor has submitted to Borrower
the names of the Proposed Arbitrators, Borrower must select, by written notice
to Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for
the parties under these Arbitration Provisions. If Borrower fails to select one
of the Proposed Arbitrators in writing within such 10-day period, then Investor
may select the arbitrator from the Proposed Arbitrators by providing written
notice of such selection to Borrower. If Lender fails to identify the Proposed
Arbitrators within the time period required above, then Borrower may at any time
prior to Lender designating the Proposed Arbitrators, select the names of three
arbitrators that are designated as “neutrals” or qualified arbitrators by Utah
ADR Service by written notice to Lender. Lender may then, within ten (10)
calendar days after Borrower has submitted notice of its selected arbitrators to
Lender, select, by written notice to Borrower, one (1) of the selected
arbitrators to act as the arbitrator for the parties under these Arbitration
Provisions. If Lender fails to select in writing and within such 10-day period
one of the three arbitrators selected by Borrower, then Borrower may select the
arbitrator from its three previously selected arbitrators by providing written
notice of such selection to Lender. Subject to subparagraph 3.12 below, the cost
of the arbitrator must be paid equally by both parties; provided, however, that
if one party refuses or fails to pay its portion of the arbitrator fee, then the
other party can advance such unpaid amount (subject to the accrual of Default
Interest thereupon), with such amount added to or subtracted from, as
applicable, the award granted by the arbitrator. If Utah ADR Services ceases to
exist or to provide a list of neutrals, then the arbitrator shall be selected
under the then prevailing rules of the American Arbitration Association. The
date that the selected arbitrator agrees in writing to serve as the arbitrator
hereunder is referred to herein as the “Arbitration Commencement Date”.
 
3.3.         An answer and any counterclaims to the Arbitration Notice, which
must be pleaded consistent with the Utah Rules of Civil Procedure, shall be
required to be delivered to the other party within twenty (20) calendar days
after the Service Date. Upon request, the arbitrator is hereby instructed to
render a default award, consistent with the relief requested in the Arbitration
Notice, against a party that fails to submit an answer within such time period.
 
3.4.         The party that delivers the Arbitration Notice to the other party
shall have the option to also commence legal proceedings with any state court
sitting in Salt Lake County, Utah (“Litigation Proceedings”), subject to the
following: (i) the complaint in the Litigation Proceedings is to be
substantially similar to the claims set forth in the Arbitration Notice,
provided that an additional cause of action to compel arbitration will also be
included therein, (ii) so long as the other party files an answer to the
complaint in the Litigation Proceedings and an answer to the Arbitration Notice,
the Litigation Proceedings will be stayed pending an award of the arbitrator
hereunder, (iii) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration Proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (iv) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator may be entered in such
Litigation Proceedings pursuant to the Arbitration Act.
 
3.5.         Pursuant to Section 118(8) of the Arbitration Act, the parties
agree that discovery shall be conducted in accordance with the Utah Rules of
Civil Procedure; provided, however, that incorporation of such rules will in no
event supersede the Arbitration Provisions set forth herein, including without
limitation the time limitation set forth in Paragraph 3.9 below, and the
following:
 
(a)           Discovery will only be allowed if the likely benefits of the
proposed discovery outweigh the burden or expense, and the discovery sought is
likely to reveal information that will satisfy a specific element of a claim or
defense already pleaded in the Arbitration. The party seeking discovery shall
always have the burden of showing that all of the standards and limitations set
forth in these Arbitration Provisions are satisfied. The scope of discovery in
the Arbitration proceedings shall also be limited as follows:
 
(i)         To facts directly connected with the transactions contemplated by
the Note.
 
(ii)         To facts and information that cannot be obtained from another
source that is more convenient, less burdensome or less expensive.
 
(b)           No party shall be allowed (a) more than fifteen (15)
interrogatories (including discrete subparts), (b) more than fifteen (15)
requests for admission (including discrete subparts), (c) more than ten (10)
document requests (including discrete subparts), or (d) more than three
depositions (excluding expert depositions) for a maximum of seven (7) hours per
deposition.
 
3.6.         Any party submitting any written discovery requests, including
interrogatories, requests for production, subpoenas to a party or a third party,
or requests for admissions, must prepay the estimated attorneys’ fees and costs,
as determined by the arbitrator, before the responding party has any obligation
to produce or respond.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           All discovery requests must be submitted in writing to the
arbitrator and the other party before issuing or serving such discovery
requests. The party issuing the written discovery requests must include with
such discovery requests a detailed explanation of how the proposed discovery
requests satisfy the requirements of these Arbitration Provisions and the Utah
Rules of Civil Procedure. Any party will then be allowed, within ten (10)
calendar days of receiving the proposed discovery requests, to submit to the
arbitrator an estimate of the attorneys’ fees and costs associated with
responding to such written discovery requests and a written challenge to each
applicable discovery request. After receipt of an estimate of attorneys’ fees
and costs and/or challenge(s) to one or more discovery requests, the arbitrator
will make a finding as to the likely attorneys’ fees and costs associated with
responding to the discovery requests and issue an order that (A) requires the
requesting party to prepay the attorneys’ fees and costs associated with
responding to the discovery requests, and (B) requires the responding party to
respond to the discovery requests as limited by the arbitrator within a certain
period of time after receiving payment from the requesting party. If a party
entitled to submit an estimate of attorneys’ fees and costs and/or a challenge
to discovery requests fails to do so within such 10-day period, the arbitrator
will make a finding that (A) there are no attorneys’ fees or costs associated
with responding to such discovery requests, and (B) the responding party must
respond to such discovery requests (as may be limited by the arbitrator) within
a certain period of time as determined by the arbitrator.
 
(b)            In order to allow a written discovery request, the arbitrator
must find that the discovery request satisfies the standards set forth in these
Arbitration Provisions and the Utah Rules of Civil Procedure. The arbitrator
must strictly enforce these standards. If a discovery request does not satisfy
any of the standards set forth in these Arbitration Provisions or the Utah Rules
of Civil Procedure, the arbitrator may modify such discovery request to satisfy
the applicable standards, or strike such discovery request in whole or in part.
 
(c)           Discovery deadlines will be set forth in a scheduling order issued
by the arbitrator. The parties hereby authorize and direct the arbitrator to
take such actions and make such rulings as may be necessary to carry out the
parties’ intent for the arbitration proceedings to be efficient and expeditious.
 
3.7.         Each party may submit expert reports (and rebuttals thereto),
provided that such reports must be submitted by the deadlines established by the
arbitrator. Expert reports must contain the following: (a) a complete statement
of all opinions the expert will offer at trial and the basis and reasons for
them; (b) the expert’s name and qualifications, including a list of all
publications within the preceding 10 years, and a list of any other cases in
which the expert has testified at trial or in a deposition or prepared a report
within the preceding 10 years; and (c) the compensation to be paid for the
expert’s report and testimony. The parties are entitled to depose any other
party’s expert witness one time for no more than 4 hours. An expert may not
testify in a party’s case-in-chief concerning any matter not fairly disclosed in
the expert report.
 
3.8.         All information disclosed by either party during the Arbitration
process (including without limitation information disclosed during the discovery
process) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party during the
discovery process unless (i) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party, (ii) such information
is required by a court order, subpoena or similar legal duress to be disclosed
if such receiving party has notified the other party thereof in writing and
given it a reasonable opportunity to obtain a protective order from a court of
competent jurisdiction prior to disclosure; or (iii) disclosed to the receiving
party’s agents, representatives and legal counsel on a need to know basis who
each agree in writing not to disclose such information to any third party.
Pursuant to Section 118(5) of the Arbitration Act, the arbitrator is hereby
authorized and directed to issue a protective order to prevent the disclosure of
privileged information and confidential information upon the written request of
either party.
 
3.9.         The parties hereby authorize and direct the arbitrator to take such
actions and make such rulings as may be necessary to carry out the parties’
intent for the arbitration proceedings to be efficient and expeditious. Pursuant
to Section 120 of the Arbitration Act, the parties hereby agree that an award of
the arbitrator must be made within 150 days after the Arbitration Commencement
Date. The arbitrator is hereby authorized and directed to hold a scheduling
conference within ten (10) calendar days after the Arbitration Commencement Date
in order to establish a scheduling order with various binding deadlines for
discovery, expert testimony, and the submission of documents by the parties to
enable the arbitrator to render a decision prior to the end of such 150-day
period. The Utah Rules of Evidence will apply to any final hearing before the
arbitrator.
 
 
 

--------------------------------------------------------------------------------

 
 
3.10.                 The arbitrator shall have the right to award or include in
the arbitrator’s award any relief which the arbitrator deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the arbitrator may not award exemplary or
punitive damages.
 
3.11.                 If any part of these Arbitration Provisions is found to
violate applicable law or to be illegal, then such provision shall be modified
to the minimum extent necessary to make such provision enforceable under
applicable law.
 
3.12.                 The arbitrator is hereby directed to require the losing
party to (i) pay the full amount of any unpaid costs and fees of the arbitrator,
and (ii) reimburse the prevailing party the reasonable attorneys’ fees,
arbitrator costs, deposition costs, and other discovery costs incurred by the
prevailing party.
 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------